  Case: 2:19-cv-01344-CMV Doc #: 14 Filed: 05/20/20 Page: 1 of 24 PAGEID #: 1354




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 THOMAS C. SIEFERT,

                        Plaintiff,

        v.                                                Civil Action 2:19-cv-1344
                                                          Magistrate Judge Chelsey M. Vascura

 COMMISSIONER OF SOCIAL
 SECURITY,

                        Defendant.




                                     OPINION AND ORDER

       Plaintiff, Thomas C. Siefert (“Plaintiff”), brings this action under 42 U.S.C. § 405(g) for

review of a final decision of the Commissioner of Social Security (“Commissioner”) denying his

application for period of disability and disability insurance benefits. This matter is before the

Court on Plaintiff’s Statement of Errors (ECF No. 11), the Commissioner’s Memorandum in

Opposition (ECF No. 12), Plaintiff’s Reply Memorandum (ECF No. 3), and the administrative

record (ECF No. 8). For the reasons that follow, Plaintiff’s Statement of Errors is

OVERRULED, and the Commissioner of Social Security’s decision is AFFIRMED.

                                     I.     BACKGROUND

       Plaintiff filed his application for Title II Social Security Benefits on May 14, 2013,

alleging, after amendment, that he had been disabled since May 16, 2013. (R. 193, 205.) On

December 8, 2014, following administrative denials of Plaintiff’s application initially and on

reconsideration, a hearing was held before Administrative Law Judge Jeannine Lesperance (the

“ALJ”). (Id. at 37–86.) On March 9, 2015, the ALJ issued a decision finding that Plaintiff was
 Case: 2:19-cv-01344-CMV Doc #: 14 Filed: 05/20/20 Page: 2 of 24 PAGEID #: 1355




not disabled within the meaning of the Social Security Act. (Id. at 12–31.) After the Appeals

Council denied Plaintiff’s request for review and adopted the ALJ’s decision as the

Commissioner’s final decision (Id. at 626–28), Plaintiff commenced an action in this Court,

which remanded the case to the Appeals Council for reconsideration of whether Plaintiff’s

impairments met the criteria for disability under Listing 1.02A of 20 C.F.R. Part 404, Subpart P,

Appendix 1. Siefert v. Comm’r of Soc. Sec., No. 2:16-cv-162, 2017 WL 2828733 (S.D. Ohio

June 30, 2017), report and recommendation adopted, 2017 WL 4083583 (S.D. Ohio Sept. 14,

2017).

         Following remand, a second hearing was held before the same ALJ on December 4,

2018. (R. 554–98.) Plaintiff, represented by council, appeared and testified at the hearing. The

ALJ heard additional testimony from a vocational expert, Connie O’Brien (the “VE”), and an

independent medical expert, Jonathan Nusbaum, M.D. (the “ME”). On January 11, 2019, the

ALJ issued a second decision finding that Plaintiff was not disabled within the meaning of the

Social Security Act. (Id. at 398–446.) On March 13, 2019, the ALJ’s decision became the

Commissioner’s final decision. (Id. at 396.) Plaintiff then timely commenced the instant action.

(ECF No. 1.)

         In his Statement of Errors (ECF No. 11), Plaintiff raises two contentions of error. First,

he contends that the ALJ failed to properly evaluate the opinions of his primary care physician,

Dr. Joseph Trapp, D.O. Second, Plaintiff asserts that the ALJ’s RFC is not supported by

substantial evidence.

                                  II.    THE ALJ’S DECISION

         On January 11, 2019, the ALJ issued a second decision finding that Plaintiff was not

disabled within the meaning of the Social Security Act. (Id. at 398–446.) At step one of the



                                                  2
    Case: 2:19-cv-01344-CMV Doc #: 14 Filed: 05/20/20 Page: 3 of 24 PAGEID #: 1356




sequential evaluation process,1 the ALJ found that Plaintiff had not engaged in substantially

gainful activity since May 16, 2013, the alleged disability onset date, through the date last

insured of June 30, 2018. (Id. at 400.) The ALJ found that Plaintiff had the severe impairments

of right knee osteoarthritis, obesity, and chronic venous insufficiency. (Id. at 401.) She further

found that Plaintiff did not have an impairment or combination of impairments that met or

medically equaled one of the listed impairments described in 20 C.F.R. Part 404, Subpart P,

Appendix 1. (Id. at 416.) At step four of the sequential process, the ALJ set forth Plaintiff’s

RFC as follows:

          After careful consideration of the entire record, I find that from the amended alleged
          onset date of disability through the date last insured, the claimant has the residual
          functional capacity to perform light work as defined in 20 CFR 404.1567(b).
          Climbing ramps and stairs, crouching, and kneeling, are each limited to no more
          than occasionally. He cannot climb ladders, ropes, and scaffolds, and crawl, and
          must avoid all exposure to hazards such as moving mechanical parts and
          unprotected heights.

(Id. at 420.)




1
  Social Security Regulations require ALJs to resolve a disability claim through a five-step
sequential evaluation of the evidence. See 20 C.F.R. § 404.1520(a)(4). Although a dispositive
finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th
Cir. 2007), if fully considered, the sequential review considers and answers five questions:

     1.      Is the claimant engaged in substantial gainful activity?
     2.      Does the claimant suffer from one or more severe impairments?
     3.      Do the claimant’s severe impairments, alone or in combination, meet or equal the
             criteria of an impairment set forth in the Commissioner’s Listing of Impairments, 20
             C.F.R. Subpart P, Appendix 1?
     4.      Considering the claimant’s residual functional capacity, can the claimant perform his
             or her past relevant work?
     5.      Considering the claimant’s age, education, past work experience, and residual
             functional capacity, can the claimant perform other work available in the national
             economy?

See 20 C.F.R. § 404.1520(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009);
Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).
                                                    3
  Case: 2:19-cv-01344-CMV Doc #: 14 Filed: 05/20/20 Page: 4 of 24 PAGEID #: 1357




       At step five of the sequential process, the ALJ, relying on the VE’s testimony, found that

considering Plaintiff’s age, education, past work experience, and RFC, he can perform his past

relevant work as a marine and vehicle salesperson and a marketing executive. (Id. at 445.) The

ALJ further noted that even if she had adopted the more restrictive RFC opined by Dr. Nusbaum,

Plaintiff could still perform these positions as he had actually performed them. (Id.)

        The ALJ therefore concluded that Plaintiff was not disabled under the Social Security

Act. (Id. at 445–46.)

                                 III.    RECORD EVIDENCE

       Plaintiff applied for disability benefits on May 14, 2013, initially alleging an onset date of

May 10, 2010, but later amending his alleged onset date to May 16, 2013.

A.     Dr. William H. Batten, M.D.

       The record contains some records prior to Plaintiff’s May 16, 2013 alleged onset date,

including treatment records from treating physician Dr. William H. Batten, M.D., a genitourinary

specialist. Dr. Batten’s examination notes, dated between June 2010 and July 2012, revealed that

upon physical examination, Plaintiff displayed no musculoskeletal abnormalities, displayed

normal mobility, and did not require a wheelchair, cane, or walker. (R. at 271, 273, 275, 278.)

B.     2010 and 2013 X-Rays

       In August 2010, x-rays of Plaintiff’s knees were taken. The x-ray of Plaintiff’s left knee

was unremarkable. The x-ray of his right knee showed “some spurring about the lateral

compartment,” as well as some spurring at the patellofemoral articulation with a diagnosis of

“[d]egenerative change of the right knee, particularly in the lateral compartment and the

patellofemoral articulation.” (R. at 329.)

       Another x-ray of Plaintiff’s right knee was taken after his alleged onset date, on August

23, 2013. That x-ray revealed that Plaintiff had moderate osteoarthritis that had “slightly

                                                 4
  Case: 2:19-cv-01344-CMV Doc #: 14 Filed: 05/20/20 Page: 5 of 24 PAGEID #: 1358




progressed since 2010” and a “[s]mall supratellar joint effusion.” (R. at 339.) The record

contains no other x-rays or other diagnostic imaging of Plaintiff’s right knee.

C.     Primary Care Physician Dr. Joseph Trapp, D.O.

       The record also contains numerous treatment notes from Plaintiff’s primary care

physician, Dr. Trapp.

       On January 10, 2013, Dr. Trapp noted that Plaintiff displayed “normal gait and station”

and denied sore muscles, neck pain, or back pain. (R. at 314.) On February 7, 2013, Dr. Trapp

noted that Plaintiff “[w]alks with a cane.” (R. at 309.) On February 22, 2013, and April 3, 2013,

Dr. Trapp noted that Plaintiff displayed “[n]ormal gait and station.” (R. at 303, 306, 346.)

       On June 23, 2013, Dr. Trapp noted “[r]egional soft tissue swelling of both [of Plaintiff’s]

lower extremities,” but noted that he was in “no acute distress” and upon examination of

Plaintiff’s right knee observed “no tenderness on palpation,” his “[k]nee motion was normal,”

and “[n]o pain was elicited by motion of the knee.” (R. at 330–31.) Dr. Trapp diagnosed venous

insufficiency and osteoarthritis of the right knee and counseled Plaintiff to engage in “regular

exercise and lose weight.” (R. at 331–32.)

       On September 30, 2013, Dr. Trapp completed a physical residual functional capacity

form. (R. at 333–338.) He opined that Plaintiff could occasionally lift or carry up to 10 pounds,

but never lift or carry weight above 10 pounds. Dr. Trapp further opined that Plaintiff could only

sit for 30 minutes at a time, stand for 10 minutes at a time with a cane, walk 5 minutes at a time

with a cane, stand only 30 minutes total out of an 8-hour workday, walk 25 minutes total out of

an 8-hour workday, and must lay down 4 hours out of the 8-hour workday. Dr. Trapp also

checked a box indicating that Plaintiff required a cane to ambulate and could only walk 15 feet

without a cane. In addition, Dr. Trapp checked boxes reflecting that Plaintiff could never reach,

handle, finger, feel, or push/pull with his right hand and could only occasionally perform these
                                                 5
  Case: 2:19-cv-01344-CMV Doc #: 14 Filed: 05/20/20 Page: 6 of 24 PAGEID #: 1359




duties with his left hand, explaining that Plaintiff “must use right hand continuously on cane

when walking or standing.” (R. at 335.) Dr. Trapp also opined that Plaintiff could only

occasionally use right foot controls and that his use of left foot controls was limited to

frequently. He opined that Plaintiff could occasionally climb stairs and ramps and balance with a

cane, but could never climb ladders or scaffolds, stoop, kneel, crouch, or crawl. Dr. Trapp

checked boxes reflecting that Plaintiff did not need two canes or a walker, that he could travel

without a companion for assistance, and that he could occasionally operate a motor vehicle, but

could not perform activities like shopping or using public transportation.

       On June 20, 2014, Dr. Trapp prescribed Plaintiff a cane “not a 4-prong.” (R. at 343.)

       On August 21, 2014, Dr. Trapp completed a form entitled “Listing § 1.02A – Major

Dysfunction of a Weight Bearing Joint.” (R. at 340–41.) Dr. Trapp opined that Plaintiff

satisfied Listing 1.02A because he experienced swelling and painful ambulation. He checked a

box reflecting that Plaintiff had limitation of his affective joint, adding below that Plaintiff could

not fully bend or straighten his right knee. Dr. Trapp also checked boxes indicating that Plaintiff

could not walk a block at reasonable pace on rough or uneven surfaces, that he could not use

public transportation, that he could not carry out routine activities such as grocery and clothes

shopping and banking, and that he could not climb several stairs at a reasonable pace with use of

a single hand rail. Dr. Trapp added that Plaintiff needed a cane to ambulate.

       In January, June, September, and October 2014, Dr. Trapp examined Plaintiff’s right

knee. Plaintiff’s knee was not tender upon palpation, his knee motion was normal, and no pain

was elicited by motion. Dr. Trapp advised Plaintiff on cessation of tobacco use, regular exercise,

weight loss, and proper diet. Dr. Trapp diagnosed venous insufficiency and osteoarthritis of the

right knee, which was stable. (R. at 540–41, 543–44.) On October 23, 2014, Dr. Trapp



                                                  6
  Case: 2:19-cv-01344-CMV Doc #: 14 Filed: 05/20/20 Page: 7 of 24 PAGEID #: 1360




prescribed Plaintiff a walker. (R. at 394.) Dr. Trapp made similar observations throughout

2015. (R. at 998–1012.) In October 2015, Dr. Trapp discussed scheduling Plaintiff for an

injection of Synvisc, an injection that supplements the fluid in a knee to lubricate and cushion the

joint, and in July 2015, Dr. Trapp noted that the treatment plan involved scheduling an

appointment for Plaintiff to get such an injection. (R. at 1000, 1002.)

       Plaintiff saw Dr. Trapp for three visits in 2016 and five visits in 2017. Treatment notes

from these visits in 2016 and 2017 reflect that Plaintiff’s knee was not tender upon palpation, his

knee motion was normal, and no pain was elicited by motion. (R. at 981–88, 1130–1141.) Dr.

Trapp diagnosed venous insufficiency and osteoarthritis of the right knee, which was stable and

continued to counsel Plaintiff on cessation of tobacco use, regular exercise, weight loss, and

proper diet. (Id.) In October 2017, Dr. Trapp noted that he was checking with Plaintiff’s

insurance regarding scheduling an appointment for an injection of Synvisc. (R. at 1132.)

       The record also contains treatment records for three visits to Dr. Trapp in 2018. In

February 2018, Dr. Trapp first noted that Plaintiff was “taking Excedrin [over-the-counter] for

intermittent knee pain” and also that Plaintiff “refuse[d] orthopedics appointment for his knee.”

(R. at 1126–28.) His examination notes reflect that Plaintiff was in no acute distress, that he had

normal knee motion, and that no pain was elicited by motion. In March 2018, Plaintiff reported

to Dr. Trapp for treatment of hypertension. During that visit, Dr. Trapp observed that Plaintiff

had no swelling in either of his lower extremities (R. at 1124–1125), but his notes do not reflect

that he otherwise examined Plaintiff’s right knee. In June 2018, as in February 2018, Dr. Trapp

noted that Plaintiff was “taking Excedrin [over-the-counter] for intermittent knee pain” and also

that Plaintiff “refuse[d] orthopedics appointment for his knee.” (R. at 1121–23.) Dr. Trapp’s

examination of Plaintiff’s knee in June 2018 again revealed normal knee motion and that no pain



                                                 7
  Case: 2:19-cv-01344-CMV Doc #: 14 Filed: 05/20/20 Page: 8 of 24 PAGEID #: 1361




was elicited by motion. Dr. Trapp diagnosed venous insufficiency and “[l]ocalized primary

osteoarthritis of right knee which is stable.” (R. at 1123.) As he had done in the past, he

continued to counsel Plaintiff on regular exercise, weight loss, cessation of tobacco use, and

proper diet.

       In December 2018, Dr. Trapp drafted the following letter relating to Plaintiff’s condition:

       Mr. Seifert has a long standing history of osteoarthritis of the right knee, treated by
       myself primarily, starting in 2013. Evidence of arthritis of the knee dates back to
       August 23, 2010.

       Mr. Siefert has shown progression of his arthritis per x-ray on August 21, 2013
       showing more moderate osteoarthritis. He has tried viscosupplementation
       injections and cortisone injections over the past several years without much
       success. He states he missed several days at work in 2013 and sometimes leaving
       work at noon due to pain and discomfort. Mr. Siefert also states he missed on
       average three (3) days a week at that time due to the fear of falling and frequently
       used a cane at work.

       Due to the arthritis he was forced to stop working for the past several years and still
       uses a walker outside the home and a cane to this day.

       He is most recently being treated with Mobic, an anti-inflammatory, with minimal
       relief of his pain. He has quit driving, and he is mostly homebound at this time.

(R. at 1256.)

D.     Fairfield Healthcare Records

       In January 2015, Plaintiff sustained a wound while fixing a tractor that became infected,

prompting Plaintiff to seek wound care treatment from Wound Clinic at Fairfield Medical

Hospital. (R. at 460.) He was observed to be in no apparent distress, prescribed antibiotics, and

educated on compression, cleaning, and changing the dressing on his wound. Plaintiff also

reported smoking and drinking 16 beers per day, and was advised to smoke less or quit, but

Plaintiff reported that he did not want to quit. (R. at 477–79.) On January 15, 2015, Plaintiff

complained of “intermittent” “joint swelling and pain,” but was observed to be in no apparent

distress. (R. at 961.) Thereafter, Plaintiff sought regular wound care treatment, and until July

                                                 8
  Case: 2:19-cv-01344-CMV Doc #: 14 Filed: 05/20/20 Page: 9 of 24 PAGEID #: 1362




2015, reported only mild pain upon palpation around the wound in his left extremity. On July 2,

2015, however, Plaintiff’s “main complaint [was] pain in right knee,” which Plaintiff advised

was “awaiting a replacement” and was observed to be swollen. (R. at 832.) Plaintiff was

observed to be in no apparent distress and acknowledged that he was not wearing compression

stockings as directed. (Id.) Approximately two weeks later, on July 23, 2015, it was observed

that Plaintiff’s “r[igh]t knee [was] better.” (R. at 840.) Plaintiff was again observed to be in “no

apparent distress,” he was not wearing his compression stockings as directed, and he reported

only “mild” pain in his left lower extremity, rating it at a 0/10. (R. at 840, 845.) In August and

September 2015, it was again noted that Plaintiff was in no acute distress and that he was not

wearing his compression stockings as directed. (R. at 813–14, 819.)

       In November 2015, Plaintiff underwent laser ablation to treat varicose veins and a

chronic venous stasis ulcer in his left lower extremity.

E.     Mental Health Treatment Records

       On June 14, 2013, Dr. Kevin J. Edwards, PhD., who treated Plaintiff for mental health

issues “for about 18 sessions” opined that Plaintiff “suffers mild symptoms” from his mental

health diagnoses and that his alcohol dependence complicates his treatment progress. (R. at

319.) Dr. Edwards noted that Plaintiff reported “performing all personal care, scheduling of

appointment and driving independently,” and also that Plaintiff “maintained his home and

performed household chores as physically able.” (Id.) Dr. Edwards continued to see Plaintiff for

a few more sessions. In August 2013, Plaintiff continued “to talk about disability and how much

he paid into the system and thus deserves the allowance,” and Dr. Edwards discussed with

Plaintiff “his need and desire to be honest in the assessment of his functional abilities.” (R. at

362.) In September 2013, Dr. Edwards noted that Plaintiff continued to complain of financial

problems and that they discussed options such as selling his business. Dr. Edwards further noted
                                                  9
 Case: 2:19-cv-01344-CMV Doc #: 14 Filed: 05/20/20 Page: 10 of 24 PAGEID #: 1363




that Plaintiff continues to smoke, drink, overeat, and not exercise despite his efforts to get him to

stop. (R. at 363.) In November and December 2013, Plaintiff complained of severe depression

and anxiety, but Dr. Edwards opined that Plaintiff was not depressed or anxious to the extent that

he claimed and noted that Plaintiff was “essentially arguing that he had to be anxious and

depressed.” (R. at 365–66.)

       Plaintiff stopped receiving mental health treatment from Dr. Edwards in December 2013

and began treatment with a counselor, Annetta Macedonia, LPC, in August 2014. In October

2014, two months after Plaintiff’s initial visit, Ms. Macedonia drafted a letter in which she stated

that Plaintiff reported that his anxiety was so unstable that he was unable to leave his home at

times. She also stated that Plaintiff appeared “to be in a great deal of pain from his knee.” (R. at

391.) Ms. Macedonia noted that Plaintiff walked with a cane, and that in two months since their

initial session, “[h]is physical condition seems to have worsened” as “evidenced by [Plaintiff’s]

inability to rise from the chair, without [her] assistance” at the conclusion of their 60-minute

sessions. (Id.) Approximately three years later, in October 2017, Ms. Macedonia drafted a letter

in which she indicated that Plaintiff’s mental condition had worsened and made the following

statement regarding Plaintiff’s physical condition:

       Mr. Seifert continues to be in a great deal of pain from both his right knee and his
       lower left leg from an injury after falling. He is gingerly walking with a cane and
       has a great deal of difficulty getting up after our sessions, which last approximately
       60 minutes. His physical condition has not improved since our initial visit. This is
       evidenced by his inability to rise from the chair, without my assistance, at the
       conclusion of our sessions. Also, his condition has restricted him from participating
       in all of the activities that in the past gave him self-confidence, a sense of self-
       worth, and self-satisfaction.

(R. at 1027.) Approximately a year later, in October 2018, Ms. Macedonia drafted yet another

letter in which she made the following statements about Plaintiff’s physical condition:

       His family physician is monitoring his physical condition and medications.

                                                 10
 Case: 2:19-cv-01344-CMV Doc #: 14 Filed: 05/20/20 Page: 11 of 24 PAGEID #: 1364




        Mr. Seifert appears to be in a great deal of pain from his knee and from an injury to
        his leg after falling several months ago. He is now requiring the aid of two walking
        canes and has a great deal of difficulty getting up after our sessions, which last
        approximately 50 minutes. His physical condition seems to have worsened over
        this time period. This is evidenced by his slow and guarded gate [sic]; by his
        inability to rise from the chair, without my assistance, and by the fact that he no
        longer drives himself to my office.

(R. at 1250.)

F.      State-Agency Reviewing Physicians

        State-Agency reviewing physician Dr. Leon D. Hughes, M.D., reviewed Plaintiff’s

records at the initial level and rendered an opinion on July 3, 2013. Dr. Hughes opined that

Plaintiff could do a range of light work with the following postural limitations: occasional

climbing ramps/stairs; never climbing ladders/ropes/scaffolds; and frequent kneeling, crouching,

and crawling. Dr. Hughes commented that it was “unclear why [Plaintiff is] using a cane when

[his] gait and station is [within normal limits].” (R. at 100.) Dr. Hughes found Plaintiff’s

allegations to be only partially credible, citing his significant activities of daily living, the lack of

record evidence demonstrating impairment in gait/station, and his treatment other than

medication. (R. at 98.)

        On September 16, 2013, state-agency physician Dr. Elizabeth Das, M.D., rendered an

opinion at the reconsideration level. Dr. Das noted that Plaintiff had reported using a cane for

three years and also observed that the record reflected that Plaintiff has normal gait, normal

musculoskeletal exams, and normal neuro exams. (R. at 108.) Like Dr. Hughes, Dr. Das

likewise found Plaintiff’s allegations to be only partly credible. (R. at 110.) Dr. Das, however,

concluded that Plaintiff was less limited than Dr. Hughes opined, concluding that Plaintiff could

perform work at the medium level of exertion with the following postural limitations: frequent

climbing ramps/stairs; frequent climbing ladders/ropes/scaffolds; frequent kneeling; frequent

crouching; and frequent crawling. (R. at 111–12.)

                                                   11
 Case: 2:19-cv-01344-CMV Doc #: 14 Filed: 05/20/20 Page: 12 of 24 PAGEID #: 1365




G.     Medical Expert Nusbaum

       Medical Expert Jonathan Nusbaum, M.D., testified at the December 4, 2018 hearing. (R.

at 554–598.) Dr. Nusbaum testified that notwithstanding Dr. Trapp’s “progressive opinion,” the

record did not contain “progressive evidence” following the August 2013 x-ray report to support

his statements. (R. at 564–65.) He concluded that Plaintiff did not meet or equal Listing 1.02.

Dr. Nusbaum acknowledged that although the 2013 x-ray showed progression from the 2010 x-

ray, the 2013 x-ray’s findings were “mild to moderate.” (R. at 561.)

       Dr. Nusbaum testified that although it was reasonable to conclude that venous

insufficiency together with Plaintiff’s other symptoms might require the use of a cane, the record

contained insufficient evidence from which he could conclude that Plaintiff might require a

walker. (R. at 570–71.)

       Dr. Nusbaum opined that as of June 2013, Plaintiff would have the following limitations:

lifting 10 pounds occasionally and five pounds frequently; sitting two hours at a time, a total of

six hours in an eight-hour work day; stand for no more than an hour at a time, a total of three

hours in an eight-hour work day; walking limited to 15 minutes at a time and a total of two hours

in an eight-hour work day; as a result of his knee issues, stooping, squatting, crouching, and

crawling all would be limited to less than occasional, defined as less than 10% of the time; and

no climbing ladders or stairs. (R. at 573.) Upon cross-examination, Dr. Nusbaum testified that

he did not believe the record supported excessive absenteeism. (R. at 574.)

H.     The VE’s Testimony

       Vocational expert Connie O’Brien (the “VE”) also testified at the December 4, 2018

hearing. When asked whether a hypothetical individual with the RFC the ALJ ultimately

assessed could perform any of Plaintiff’s past work as actually or generally performed, the VE



                                                12
 Case: 2:19-cv-01344-CMV Doc #: 14 Filed: 05/20/20 Page: 13 of 24 PAGEID #: 1366




testified that such an individual could perform the positions of retail sales manager, marine

salesperson, marketing executive, and vehicle salesperson. (R. at 577, 590.)

       The VE further testified that if the limitations Dr. Nusbaum opined were adopted, the

hypothetical individual could still perform Plaintiff’s past positions of retail manager, marketing

executive, vehicle sales, and marine sales as those positions were actually performed by Plaintiff.

(R. at 591.)

       Upon cross-examination from Plaintiff’s attorney, the VE testified that if the individual

was also required to lay down during the workday for two-to-four hours or elevate their feet for

two hours, no work would be available in the competitive work setting. (R. at 593–94.)

                               IV.     STANDARD OF REVIEW

       When reviewing a case under the Social Security Act, the Court “must affirm the

Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

(quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C.

§ 405(g) (“[t]he findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

F.3d at 241 (quoting Cutlip v. Sec’y of Health & Hum. Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

       Although the substantial evidence standard is deferential, it is not trivial. The Court must

“take into account whatever in the record fairly detracts from [the] weight” of the

Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)).



                                                 13
 Case: 2:19-cv-01344-CMV Doc #: 14 Filed: 05/20/20 Page: 14 of 24 PAGEID #: 1367




       Nevertheless, “if substantial evidence supports the ALJ’s decision, this Court defers to

that finding ‘even if there is substantial evidence in the record that would have supported an

opposite conclusion.’” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (quoting Key v.

Callahan, 109 F.3d 270, 273 (6th Cir. 1997)). Finally, even if the ALJ’s decision meets the

substantial evidence standard, “a decision of the Commissioner will not be upheld where the

SSA fails to follow its own regulations and where that error prejudices a claimant on the merits

or deprives the claimant of a substantial right.” Bowen v. Comm’r of Soc. Sec., 478 F.3d 742,

746 (6th Cir. 2007).

                                       V.      ANALYSIS

       As set forth above, Plaintiff raises the following two contentions of error: (1) the ALJ

failed to properly evaluate the opinions of his primary care physician, Dr. Trapp; and (2) the

ALJ’s RFC is not supported by substantial evidence. The undersigned considers these

contentions of error in turn.

A.     The ALJ did not err in her evaluation of the opinions of Plaintiff’s primary care
       physician, Dr. Joseph Trapp, D.O.

       An ALJ must consider all medical opinions that he receives in evaluating a claimant’s

case. 20 C.F.R. §§ 404.1527(c), 416.927(c). When a treating physician’s opinion is submitted,

the ALJ generally gives deference to it “since these sources are likely to be the medical

professionals most able to provide a detailed, longitudinal picture of [a claimant’s] medical

impairment(s) and may bring a unique perspective to the medical evidence that cannot be

obtained from the objective medical filings alone . . . .” 20 C.F.R. §§ 404.1527(c)(2),

416.927(c)(2); Blakley, 581 F.3d at 406 (internal quotations omitted). If the treating physician’s

opinion is “well supported by medically acceptable clinical and laboratory diagnostic techniques




                                                14
 Case: 2:19-cv-01344-CMV Doc #: 14 Filed: 05/20/20 Page: 15 of 24 PAGEID #: 1368




and is not inconsistent with the other substantial evidence in [the claimant’s] case record, [the

ALJ] will give it controlling weight.” 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2).

          If the ALJ does not assign controlling weight to a treating physician’s opinion, the ALJ

must meet certain procedural requirements. Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544

(6th Cir. 2004). Specifically, if an ALJ does not give a treating physician’s opinion controlling

weight:

          [A]n ALJ must apply certain factors—namely, the length of the treatment
          relationship and the frequency of examination, the nature and extent of the
          treatment relationship, supportability of the opinion, consistency of the opinion
          with the record as a whole, and the specialization of the treating source—in
          determining what weight to give the opinion.

Id. Furthermore, an ALJ must “always give good reasons in [the ALJ’s] notice of determination

or decision for the weight [the ALJ] give[s] [a claimant’s] treating source’s opinion.” 20 C.F.R.

§§ 404.1527(c)(2), 416.927(c)(2). Accordingly, the ALJ’s reasoning “must be sufficiently

specific to make clear to any subsequent reviewers the weight the adjudicator gave to the treating

source’s medical opinion and the reasons for that weight.” Friend v. Comm’r of Soc. Sec., 375 F.

App’x 543, 550 (6th Cir. 2010) (internal quotation omitted). There is no requirement, however,

that the ALJ “expressly” consider each of the Wilson factors within the written decision. See

Tilley v. Comm’r of Soc. Sec., 394 F. App’x 216, 222 (6th Cir. 2010) (indicating that, under

Blakley and the good reason rule, an ALJ is not required to explicitly address all of the six

factors within 20 C.F.R. § 404.1527(c)(2) for weighing medical opinion evidence within the

written decision).

          Plaintiff argues that the ALJ erred in rejecting Dr. Trapp’s opinions because his opinions

“are both well supported and not inconsistent with other substantial evidence.” (Pl.’s Statement

of Errors 6, ECF No. 11.) Plaintiff further maintains that the ALJ erred in failing “to provide

‘good reasons’ for granting less than controlling weight” and also failed to
                                                  15
 Case: 2:19-cv-01344-CMV Doc #: 14 Filed: 05/20/20 Page: 16 of 24 PAGEID #: 1369




properly apply the factors set forth in § 404.1527(c). (Id. at 9, 12.)

       The ALJ provides the following lengthy discussion in support of her rejection of Dr.

Trapp’s opinions:

       The opinions of the claimant’s primary care physician are entitled to no weight in
       assessing his physical functional limitations, restrictions, and residual functional
       capacity from the amended alleged onset date of disability through the date last
       insured (Exhibits 7F/1-6, 9F1-2, 10F/2, 15F, and 28F/2). As noted above, Dr.
       Nusbaum testified that there is no objective medical evidence documenting that the
       claimant requires use of a walker. Although Dr. Nusbaum testified that the
       evidence could possibly support that the claimant’s use of a cane is medically
       necessary, he did not include usage of a handheld ambulatory aid in the physical
       functional limitations and restrictions he assessed. These opinions are inconsistent
       with and unsupported by the totality of the evidence, as discussed above, which
       documents that the claimant repeatedly presented as well appearing (Exhibits
       16F/6, 18F/7, 11, 14,16, 20, 22, 25, 33, and 35, and 24F/6, 11, 14, and 53). These
       opinions are inconsistent with and unsupported by the totality of the evidence, as
       discussed above, which documents that the claimant had good result from his
       November 2015 ablation procedure, with no need to return for further treatment
       after December 2015 (Exhibit 16F/2). These opinions are inconsistent with and
       unsupported by the totality of the evidence, as discussed above, which documents
       that the claimant does not experience claudication, deep vein thrombosis, and
       peripheral arterial disease (Exhibits 16F/7, 17F/7 and 21, and 18F/42 and 45).
       These opinions are inconsistent with and unsupported by the totality of the
       evidence, as discussed above, which documents that the claimant has normal ankle
       brachial index of 1.24 on the left and 1.25 on the right (Exhibit 17F/23). These
       opinions are inconsistent with and unsupported by the totality of the evidence, as
       discussed above, which documents that the claimant did not demonstrate muscle
       atrophy, numbness, paresthesia, spasm, tingling or weakness, or extremity edema
       or deformity at different times (Exhibit 3F/3, 6, 9 and 14). These opinions are
       inconsistent with and unsupported by the totality of the evidence, as discussed
       above, which documents that the claimant repeatedly had normal musculoskeletal
       and neurological examinations (Exhibits 1F/2, 4, 7, 11, 13, and 15, 16F/5-6, 17F/85,
       105, 113, 124, 152, 158, and 166, 18F/7, 10, 13, 16, 19, 22-23, 28, 30, 32, and 35,
       and 24F/5, 8, 10, 14, 50, 52, and 59). These opinions are inconsistent with and
       unsupported by the totality of the evidence, as discussed above, which documents
       that the claimant did not require any prescribed ambulatory aid in May 2013
       (Exhibit 7E/7). These opinions are inconsistent with and unsupported by the
       totality of the evidence, as discussed above, which documents that the claimant had
       normal gait and station at different times (Exhibit 3F/3, 6 and 14). These opinions
       are inconsistent with and unsupported by the totality of the evidence, as discussed
       above, which documents that the claimant’s right knee was repeatedly stable with
       normal range of motion (Exhibits 6F/2, 13F/6, 9, 12, 15 and 18, 18F/9, 11-12, 14-
       15, 17-18, 20-21, 23-24, 26-27, 33-34, and 36-37, and 24F/6-7, 11-12, 15-16, 53-

                                                 16
Case: 2:19-cv-01344-CMV Doc #: 14 Filed: 05/20/20 Page: 17 of 24 PAGEID #: 1370




     54, and 60). These opinions are inconsistent with and unsupported by the totality
     of the evidence, as discussed above, which documents that the claimant reported
     only intermittent right knee pain in February and June 2018 (Exhibit 24F/5 and 10).
     These opinions are inconsistent with and unsupported by the totality of the
     evidence, as discussed above, which documents that this source did not refer the
     claimant for additional diagnostic imaging results of his right knee after August
     2013. These opinions are inconsistent with and unsupported by the totality of the
     evidence, as discussed above, which documents only one instance of the claimant
     receiving a right knee injection, in November 2017 (Exhibit 24F/13). These
     opinions are inconsistent with and unsupported by the totality of the evidence, as
     discussed above, which documents that this source did not refer the claimant to an
     orthopedist until June 2018, less than a month prior to the date last insured, and the
     claimant notably refused the referral (Exhibit 24F/7). These opinions are
     inconsistent with and unsupported by the totality of the evidence, as discussed
     above, which documents that the most recent diagnostic imaging results reflect only
     slight progression of the claimant’s right knee degenerative changes since 2010
     (Exhibit 8F). These opinions are inconsistent with and unsupported by the totality
     of the evidence, as discussed above, which documents that the claimant repeatedly
     denied back and neck pain (Exhibit 3F/3, 6, 9 and 14). These opinions are
     inconsistent with and unsupported by the totality of the evidence, as discussed
     above, which documents that the claimant had normal x-ray results of the chest and
     left ankle (Exhibits 5F/5 and 8, and 22F/3 and 6). These opinions are inconsistent
     with and unsupported by the totality of the evidence, as discussed above, which
     documents that the claimant repeatedly had negative and normal cardiovascular,
     endocrinal, gastrointestinal, genitourinary, and respiratory findings, including chest
     and lungs clear to auscultation, equal and normal breath sounds, and no abdominal
     and chest pain, claudication, constipation, cough, diarrhea, dizziness, goiters,
     heartburn, nausea, palpitations, rales, rhonchi, shortness of breath, syncope,
     vertigo, vomiting, and wheezing (Exhibits 3F/3, 5-6, 9 and 14, 6F/1, 13F/5-6, 8-9,
     11-12, 14-15 and 17-18, 16F/5, 17F/152, 18F/7-8, 10-11, 13-14, 16-17, 19-20, 22-
     23, 25-26, 28-33, and 35-36, and 24F/5-6, 8-11, 14-15, 50, 52, 55, 57, and 59-60).
     These opinions are inconsistent with and unsupported by the totality of the
     evidence, as discussed above, which documents that the claimant’s physical
     impairments and related symptoms are not sufficiently severe to preclude him from
     engaging in strenuous activities such as repairing tractors (Exhibit 17F/9). These
     opinions are inconsistent with and unsupported by the totality of the evidence, as
     discussed above, which documents that the claimant’s left lower extremity wound,
     which had onset in January 2015 (Exhibit 7F/153, 156, and 164), resolved entirely
     by September 2015 (Exhibit 17F/11). These opinions are inconsistent with and
     unsupported by the totality of the evidence, as discussed above, which documents
     that the claimant prepares meals on a daily basis and regularly performs household
     chores and cleaning including dishes, laundry and loading the dishwasher (Exhibits
     4F and 7E/2-3). These opinions are inconsistent with and unsupported by the
     totality of the evidence, as discussed above, which documents that the claimant
     cared for his elderly mother from the amended alleged onset date of disability until
     she passed away in May 2014, including cooking for and feeding her and cleaning

                                              17
 Case: 2:19-cv-01344-CMV Doc #: 14 Filed: 05/20/20 Page: 18 of 24 PAGEID #: 1371




       her potty chair (Exhibit 7E/2 and testimony). These opinions are inconsistent with
       and unsupported by the totality of the evidence, as discussed above, which
       documents that the claimant also cares for two cats and dogs, including feeding
       them and letting the dogs outside (Exhibit 7E/2 and testimony). These opinions are
       inconsistent with and unsupported by the totality of the evidence, as discussed
       above, which documents that the claimant drives multiple times a week and
       receives rides from others to places he needs to go (Exhibits 4F and 7E/4, and
       testimony). These opinions are inconsistent with and unsupported by the totality
       of the evidence, as discussed above, which documents that the claimant testified to
       picking up and driving a neighbor to places. These opinions are inconsistent with
       and unsupported by the totality of the evidence, as discussed above, which
       documents that the claimant regularly runs errands such as taking money to banks
       and going to the post office (Exhibit 16E/2, and testimony). This evidence does
       not reasonably justify greater physical functional limitations and restrictions, and
       could support a determination that the claimant is less physically limited than set
       forth above from the amended alleged onset date of disability through the date last
       insured. Additionally, I note that this source is a doctor of osteopathic medicine
       with certification in family medicine (Exhibit 29F/3-4). Therefore, I find that Dr.
       Nusbaum as a Board Certified General Surgeon (Exhibit 21F), is more qualified by
       training and experiencing in opining as to the claimant’s physical functional
       limitations, restrictions, and residual functional capacity than this source.
       Accordingly, the opinions of the claimant’s primary care physician are entitled to
       no weight in assessing his physical functional limitations, restrictions and residual
       functional capacity from the amended alleged onset date of disability through the
       date last insured.

(R. at 428–30.) The ALJ provided a similarly lengthy discussion in support of her conclusion

that Plaintiff did not meet or equal Listing 1.02 notwithstanding Dr. Trapp’s opinion to the

contrary. (See R. at 416–17 (concluding that Plaintiff does not meet or equal Listing 1.02A “as

there is no evidence documenting gross anatomical deformity, joint space narrowing, bony

destruction, or ankylosis,” citing, among other substantial evidence, Dr. Nusbaum’s testimony

that the moderate findings on the 2013 x-ray do not satisfy the listing requirements and that the

record contains no evidence documenting impingement or that Plaintiff requires two crutches or

canes or a walker to ambulate effectively).)

       The Court finds no error with the ALJ’s consideration and weighing of Dr. Trapp’s

opinions. The ALJ properly considered that Dr. Trapp was Plaintiff’s primary care physician



                                                18
 Case: 2:19-cv-01344-CMV Doc #: 14 Filed: 05/20/20 Page: 19 of 24 PAGEID #: 1372




and that he is a doctor of osteopathic medicine with certification in family medicine, and the

ALJ’s detailed discussion of Dr. Trapp’s treatment records reflects that she also considered the

nature and extent of Plaintiff’s treatment relationship with Dr. Trapp. See Wilson, 378 F.3d at

544. Moreover, the ALJ found that Dr. Trapp’s opinions were inconsistent with and unsupported

by a totality of the record evidence, including Dr. Trapp’s own treatment notes and

recommendations of only conservative treatment. The Court also notes that none of the other

sources who offered opinions relating to Plaintiff’s exertional limits (Drs. Hughes, Das, and

Nusbaum, all of whom had access to the entire record at the time they rendered their opinions)

offered opinions supporting or consistent with Dr. Trapp’s extreme opinions. See Blakley, 581

F.3d at 406 (quoting SSR 96-2p, 1996 WL 374188, at *2 (July 2, 1996)) (“[I]t is an error to give

an opinion controlling weight simply because it is the opinion of a treating source if . . . it is

inconsistent the with other substantial evidence in the case record.”); 20 C.F.R.

§§ 404.1527(c)(2)–(4) (providing that more weight will be given to medical opinions that are

consistent with the record as a whole and supported by medical findings); §§ 416.927(c)(2)–(4)

(same).

          Plaintiff’s arguments to the contrary are unavailing. First, Plaintiff disputes the ALJ’s

findings, arguing that Dr. Trapp’s opined limitations are supported by “objective medical

imaging and 10 years of examinations and treatment notes.” (Pl.’s Statement of Errors 11–12,

ECF No. 11.) But Plaintiff fails to offer any discussion beyond this conclusory assertion. To the

contrary, as the ALJ observed, over the years he treated Plaintiff, Dr. Trapp repeatedly noted that

Plaintiff was in no acute distress, he described Plaintiff’s right-knee osteoarthritis as stable, and

upon examination, observed that Plaintiff had normal knee motion. (See also R. at 840 (Plaintiff

reported to his treatment providers at Fairfield Medical Hospital in July 2015 that his “r[igh]t



                                                   19
 Case: 2:19-cv-01344-CMV Doc #: 14 Filed: 05/20/20 Page: 20 of 24 PAGEID #: 1373




knee was better.”).) In addition, the 2013 x-ray of Plaintiff’s right knee shows only moderate

osteoarthritis that had “slightly progressed” since 2010, and neither Dr. Trapp, nor any other

physician who treated Plaintiff, referred him for additional diagnostic testing. (R. at 339.) And

in 2018, Dr. Trapp first noted that Plaintiff had begun “taking Excedrin [over-the-counter] for

intermittent knee pain” and that he had “refuse[d] orthopedics appointment for his knee.” (R. at

1121–25; 1126–28 (emphasis added).) See Rudd v. Comm’r of Soc. Sec., 531 F. App’x, 719, 727

(6th Cir. 2013) (minimal or lack of treatment is valid reason to discount severity); Despins v.

Comm’r of Soc. Sec., 257 F. App’x 923, 931 (6th Cir. 2007) (“The ALJ properly considered as

relevant the fact that [the claimant’s] medical records did not indicate that [claimant] received

significant treatment . . . during the relevant time period.”); Lester v. Soc. Sec. Admin., 596 F.

App’x 387, 389 (6th Cir. 2015) (concluding that ALJ reasonably discounted a doctor’s opined

limitations where, among other things, the claimant was receiving conservative treatment).

       Plaintiff’s next assertion—that Dr. Trapp’s opinions are consistent with the record in

view of the letters Plaintiff’s mental health counselor Ms. Macedonia drafted—is equally

unpersuasive. As a threshold matter, the ALJ concluded that Ms. Macedonia’s statements

regarding Plaintiff’s physical function are entitled to “no weight,” a determination Plaintiff has

not challenged. (R. at 430–31.) Regardless, even assuming Ms. Macedonia’s statements are

consistent with Dr. Trapp’s opinions does not mean that Dr. Trapp’s opinions must be credited.

Rather, where the factual record could support two different conclusions, “the law obligates the

court to affirm the ALJ’s decision, because the ALJ is permitted to decide which factual picture

is most probably true.” Waddell v. Comm’r of Soc. Sec., No. 1:17-cv-1078, 2018 WL 2422035

at *10 (N.D. Ohio May 10, 2018), report and recommendation adopted, 2018 WL 2416232

(N.D. Ohio May 29, 2018). See also Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986) (“The



                                                 20
 Case: 2:19-cv-01344-CMV Doc #: 14 Filed: 05/20/20 Page: 21 of 24 PAGEID #: 1374




substantial-evidence standard allows considerable latitude to administrative decision makers. It

presupposes that there is a zone of choice within which the decisionmakers can go either way,

without interference by the courts. An administrative decision is not subject to reversal merely

because substantial evidence would have supported an opposite decision.”) (quoting Baker v.

Heckler, 730 F.2d 1147, 1150 (8th Cir. 1984)).

       Finally, Plaintiff maintains that the ALJ erred in “mainly focus[ing] on the opinion of Dr.

Nusbaum in an attempt to distinguish it from Dr. Trapp’s opinions.” (Pl.’s Statement of Errors

12, ECF No. 11 at PAGEID # 1322.) A review of the ALJ’s decision, however, reveals this

assertion to be incorrect.

       In summary, the ALJ offered good reasons for rejecting Dr. Trapp’s opinions, and those

reasons are supported by substantial evidence. Plaintiff’s contention of error relating to the

ALJ’s evaluation of Dr. Trapp’s opinions is therefore OVERRULED.

B.     Substantial Evidence Supports the ALJ’s RFC Determination.

       The determination of a claimant’s RFC is an issue reserved to the Commissioner. 20

C.F.R. §§ 404.1527(e), 416.927(e). Nevertheless, substantial evidence must support the

Commissioner’s RFC finding. Berry v. Astrue, No. 1:09-cv-411, 2010 WL 3730983, at *8 (S.D.

Ohio June 18, 2010). An ALJ must explain how the evidence supports the limitations that he or

she sets forth in the claimant’s RFC:

       The RFC assessment must include a narrative discussion describing how the
       evidence supports each conclusion, citing specific medical facts (e.g., laboratory
       findings) and nonmedical evidence (e.g., daily activities, observations). In
       assessing RFC, the adjudicator must discuss the individual’s ability to perform
       sustained work activities in an ordinary work setting on a regular and continuing
       basis (i.e., 8 hours a day, for 5 days a week, or an equivalent work schedule), and
       describe the maximum amount of each work-related activity the individual can
       perform based on the evidence available in the case record. The adjudicator must
       also explain how any material inconsistencies or ambiguities in the evidence in the
       case record were considered and resolved.


                                                 21
 Case: 2:19-cv-01344-CMV Doc #: 14 Filed: 05/20/20 Page: 22 of 24 PAGEID #: 1375




S.S.R. 96-8p, 1996 WL 374184, at *7 (internal footnote omitted).

       Within this contention of error, Plaintiff maintains that “although the ALJ purported to

adopt Dr. Nusbaum’s testimony, the residual functional capacity that ultimately appeared in the

ALJ’s written decision failed to include all of the limitations opined by Dr. Nusbaum.” (Pl.’s

Statement of Errors 14, ECF No. 11.) In particular, Plaintiff points out that as a result of

Plaintiff’s knee issues, Dr. Nusbaum opined that Plaintiff could not climb stairs and that his

stooping, squatting, crouching, and crawling would be limited to less than occasional, defined as

less than 10% of the time, yet the ALJ limited Plaintiff’s climbing ramps, stairs, crouching, and

kneeling to “no more than occasionally.” (Id.; see also R. at 420 (finding Plaintiff to be more

limited than Dr. Nusbaum opined in concluding that he could never crawl or climb ropes or

scaffolds).) According to Plaintiff, “[t]he ALJ’s error is not harmless” because “[w]hether or not

an individual is able to perform these types of functions can have a significant impact on an

individual’s disability claim.” (Id. at 16.)

       Plaintiff’s challenge to the ALJ’s RFC determination fails for a number of reasons.

Contrary to Plaintiff’s assertion, the ALJ did not “purport[] to adopt Dr. Nusbaum’s testimony.”

Rather, the ALJ’s decision makes clear that she assigned Dr. Nusbaum’s opinions “partial

weight,” with the exception of Dr. Nusbaum’s opinions relating to whether Plaintiff satisfied

Listing 1.02, which she assigned “significant weight.” (R. at 424.) Moreover, the ALJ made

clear that she adopted “most of the postural limitations Dr. Nusbaum assessed” and explained

that she assigned “little weight” to the particular limitations Dr. Nusbaum opined that were more

restrictive than the RFC she assessed because they were “inconsistent with and unsupported by

the totality of the evidence . . . .” (R. at 425.) The ALJ then proceeded to discuss the evidence

upon which she relied in making this determination. (R. at 425–27.) By way of example,



                                                 22
 Case: 2:19-cv-01344-CMV Doc #: 14 Filed: 05/20/20 Page: 23 of 24 PAGEID #: 1376




Plaintiff makes much of the fact that the ALJ declined to agree with Dr. Nusbaum’s opinion that

Plaintiff’s right-knee issues prevented him from “stooping” more than 10% of the workday. It is

unclear, however, how Plaintiff’s right-knee impairment would impact his ability to stoop given

that “stooping” is defined as “bending the body downward and forward by bending the spine at

the waist.” SSR 83-14, 1983 WL 31254, at *2. The Court finds that in rejecting a stooping

limitation, the ALJ reasonably pointed out that Plaintiff “repeatedly denied back and neck pain”

and also reasonably observed that Plaintiff “engag[ed] in strenuous activities such as repairing

tractors,” as well as engaged in other activities of daily living such as caring for his elderly

mother, caring for two cats and dogs, driving, and running errands. (R. at 426.)

       Even assuming the ALJ erred in neglecting to include all of the limitations Dr. Nusbaum

opined in the RFC she assessed, contrary to Plaintiff’s assertion, such an error would not warrant

reversal in light of the VE’s testimony, which the ALJ cited in her decision. (See R. at 13, 445.)

In particular, the VE pointed out that with the limitations Dr. Nusbaum opined, Plaintiff could

still perform his past positions of retail manager, marketing executive, vehicle sales, and marine

sales as those positions were actually performed by Plaintiff. (R. at 13.) The ALJ noted this in

her decision, adding that it appears that Plaintiff could also perform the marketing executive job

as it is generally performed given that this particular position is generally performed at the

sedentary level of exertion. (See R. at 445.)

       Finally, Plaintiff fails to acknowledge that in crafting Plaintiff’s RFC, the ALJ offered a

detailed discussion of the record evidence, which includes record citations to the evidence upon

which the ALJ relied. Plaintiff likewise fails to acknowledge that the ALJ considered and

accorded “significant weight” to Dr. Hughes’ opinions and only “partial weight” to the opinions

of Dr. Das, which were much less restrictive than those of Dr. Hughes. (R. at 98–100; 108–112;



                                                  23
 Case: 2:19-cv-01344-CMV Doc #: 14 Filed: 05/20/20 Page: 24 of 24 PAGEID #: 1377




and 423–24.) Notably, the RFC the ALJ assessed was more restrictive than Dr. Hughes’ opinion

as to crouching, kneeling, and crawling.

       In summary, the ALJ did not err in failing to incorporate all of Dr. Nusbaum’s opined

limitations. Because substantial evidence supports the ALJ’s RFC determination, Plaintiff’s

second contention of error is OVERRULED.

                                    VI.    DISPOSITION

       In sum, from a review of the record as a whole, the Court concludes that substantial

evidence supports the ALJ’s decision denying benefits. Accordingly, the Court Plaintiff’s

Statement of Errors is OVERRULED, and the Commissioner of Social Security’s decision is

AFFIRMED.

       IT IS SO ORDERED.



                                                    /s/ Chelsey M. Vascura
                                                    CHELSEY M. VASCURA
                                                    UNITED STATES MAGISTRATE JUDGE




                                               24
